Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “one or more sensors arranged in various locations of a site area, each sensor covering a zone of interest (ZOI) in the site area, each sensor assigned a random number and triggered to capture a piece of data upon a target entering its ZOI so as to trigger the sensor, the captured piece of data representing sensory data, a random number generator (RNG) which, prior to commencement of game play, is configured to generate and assign values to each of the sensors in the site area, the one or more sensors represented as numbered sensors, a processing hardware set, and a computer-readable storage device medium, wherein the processing hardware set is structured, connected and/or programmed to run program instructions stored on the computer- readable storage medium instructions and associated data, the program instructions including: a game application module programmed to allocate a respective numbered sensor to each of the participating one or more game players for game play, a drawing module programmed to call a sequenced drawing of the numbered sensors upon a triggering event resultant from the captured sensory data of the target in each of the numbered sensors' ZOI, and a database for storing the assigned value corresponding to its numbered sensor along with the sensory data of the target captured upon the triggering event”, (with respect to Claim 13) “arranging a plurality sensors within a site area, each sensor covering a specific zone of interest (ZOI), assigning each sensor a randomly generated number value, calling a sequenced drawing of the numbered sensors upon a triggering event resultant from a captured piece of data of a target of a target entering each of the numbered sensors' ZOI, the captured piece of data representing sensory data of the captured target, and storing the assigned value corresponding to its numbered sensor along with the sensory data of the captured target upon the triggering event”, (with respect to Claim 18) “a plurality of sensors arranged in various locations of a site area that is external to but in communication with the gaming machine, each sensor assigned a random number and triggered to capture an image upon a moving target entering its view, a random number generator (RNG) which, prior to commencement of game play, is configured to generate and assign values to each of the sensors in the site area to represent a plurality of numbered sensors, a game application module for allocating a respective numbered sensor to each of the participating one or more game players for game play, a drawing module for calling a sequenced drawing of the numbered sensors upon a triggering event resultant from a captured piece of data of the moving target by the numbered sensors, the captured piece of data representing sensory data, a database for storing the assigned value corresponding to its numbered sensor along with the sensory data captured upon the triggering event, a classification module for analyzing stored sensory data to determine which captured sensory data passes a criteria for a desired outcome of a game at play, and a gaming module programed to convey an award to one or more of the game players associated with a numbered sensor whose captured sensory data satisfies the criteria”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Drawing random numbers for gaming application is well known in the art. For instance, He et al. (2008/0139316) in view of Bozeman (2006/0119034) teaches drawing random numbers for gaming application. However, He in view of Bozeman is silent on “one or more sensors arranged in various locations of a site area, each sensor covering a zone of interest (ZOI) in the site area, each sensor assigned a random number and triggered to capture a piece of data upon a target entering its ZOI so as to trigger the sensor, the captured piece of data representing sensory data, a random number generator (RNG) which, prior to commencement of game play, is configured to generate and assign values to each of the sensors in the site area, the one or more sensors represented as numbered sensors, a processing hardware set, and a computer-readable storage device medium, wherein the processing hardware set is structured, connected and/or programmed to run program instructions stored on the computer- readable storage medium instructions and associated data, the program instructions including: a game application module programmed to allocate a respective numbered sensor to each of the participating one or more game players for game play, a drawing module programmed to call a sequenced drawing of the numbered sensors upon a triggering event resultant from the captured sensory data of the target in each of the numbered sensors' ZOI, and a database for storing the assigned value corresponding to its numbered sensor along with the sensory data of the target captured upon the triggering event”, or “arranging a plurality sensors within a site area, each sensor covering a specific zone of interest (ZOI), assigning each sensor a randomly generated number value, calling a sequenced drawing of the numbered sensors upon a triggering event resultant from a captured piece of data of a target of a target entering each of the numbered sensors' ZOI, the captured piece of data representing sensory data of the captured target, and storing the assigned value corresponding to its numbered sensor along with the sensory data of the captured target upon the triggering event”, or “a plurality of sensors arranged in various locations of a site area that is external to but in communication with the gaming machine, each sensor assigned a random number and triggered to capture an image upon a moving target entering its view, a random number generator (RNG) which, prior to commencement of game play, is configured to generate and assign values to each of the sensors in the site area to represent a plurality of numbered sensors, a game application module for allocating a respective numbered sensor to each of the participating one or more game players for game play, a drawing module for calling a sequenced drawing of the numbered sensors upon a triggering event resultant from a captured piece of data of the moving target by the numbered sensors, the captured piece of data representing sensory data, a database for storing the assigned value corresponding to its numbered sensor along with the sensory data captured upon the triggering event, a classification module for analyzing stored sensory data to determine which captured sensory data passes a criteria for a desired outcome of a game at play, and a gaming module programed to convey an award to one or more of the game players associated with a numbered sensor whose captured sensory data satisfies the criteria”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715